William Morrow was arrested on August 14, 1939, about one o'clock p. m., driving an automobile under the seat of which were found numerous lottery tickets bearing that date. In his statement at the trial he denied that he knew the tickets were in the car, stating that he had loaned the car to another person. The evidence was sufficient to authorize the verdict finding the defendant guilty of the offense of operating a lottery, and the judge did not err in overruling the certiorari. Ransome v. State, 53 Ga. App. 490 (186 S.E. 436); Turk v. State, 55 Ga. App. 732 (191 S.E. 283). The case is distinguished on its facts from Bailey v. State, 60 Ga. App. 556 (4 S.E.2d 409).
Judgment affirmed. Broyles, C. J., andGardner, J., concur.
                        DECIDED SEPTEMBER 20, 1940.